Citation Nr: 0312380	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-29 628A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran has verified active duty service from October 
1989 to January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Alberquerque, New Mexico, that denied the veteran's claim 
seeking service connection for a back disability.  The 
veteran perfected a timely appeal of this determination to 
the Board.

During the course of this appeal, the veteran relocated to 
Australia and his claim folder was transferred to the 
Washington, DC, RO.  In a December 2002 statement, however, 
the veteran reported that he now resided in New York, New 
York, and that he has requested that his claims folder be 
transferred to the New York RO.

When this case was previously before the Board in March 2002, 
the Board denied the veteran claim of service connection for 
a bilateral hip condition and a left foot bunion on the basis 
that he failed to file a timely Substantive Appeal to perfect 
his appeal.  As such, this issue is no longer before the 
Board.


REMAND

A review of the record reflects that the veteran, by and 
through his representative, submitted additional evidence to 
the RO in January 2002, which included a written waiver of RO 
consideration.  This evidence was received at the Board in 
May 2003.

However, in March 2002 and March 2003, the Board undertook 
additional development of the veteran's claim seeking service 
connection for a back disability pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  In Disabled 
American Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 
2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  Although the Board has obtained a copy of the 
February 2003 VA examination report and the April 2003 
addendum, in light of the Federal Circuit's decision, the 
case must be remanded since the January 2002 written waiver 
does not cover any additional evidence development by the 
Board.

In addition, in a June 1995 rating action, the RO denied his 
claims of service connection for right leg disability, to 
include right calf and thigh, and to increased ratings for 
his right and left shoulder disabilities.  Thereafter, in a 
September 1995 rating decision, the RO denied service 
connection for a right foot bunion, as well to increased 
ratings for his service-connected post-spinal headaches and 
right knee chondromalacia.  On a November 1995 VA Form 9, the 
veteran challenged each of these six RO determinations.  The 
Board accepts the veteran's November 1999 VA Form 9 as a 
Notice of Disagreement (NOD) pursuant to 38 C.F.R. § 20.201 
(2002); however, the RO has not issued him a Statement of the 
Case (SOC) with respect to these claims.  Under these 
circumstances, the Board must remand these issues to the RO 
for the issuance of that SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should readjudicate the 
veteran's claim of service connection for 
a back disability in light of the 
evidence received since its August 2001 
Supplemental Statement of the Case.

2.  The RO must issue the veteran an SOC 
with respect to his claims seeking 
service connection for right leg 
disability, to include right calf and 
thigh, as well as for a right foot 
bunion; and for increased ratings for 
right and left shoulder disabilities, as 
well as for post-spinal headaches and 
right knee chondromalacia, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeals 
on these issue.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim of service connection for 
a back disability in light of all the 
evidence received since its August 2001 
Supplemental Statement of the Case.  The 
RO must provide adequate reasons and 
bases for its determination, addressing 
all issues and concerns that were noted 
in this REMAND.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


